Citation Nr: 0809218	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for a left eye 
corneal scar with a cataract and refractive error.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1942 to May 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900. 

Other Procedural Matters 

In a decision in July 2004, the Board granted a 30 percent 
rating for a left eye corneal scar with a cataract and 
refractive error, effective from April 1993.  Attached to the 
decision was notice to the veteran that if he was not 
satisfied with the Board's decision he had the following 
options: appeal to the United States Court of Appeals for 
Veterans Claim (Court), file a motion for reconsideration 
with the Board, or file with the Board a motion for revision 
based on clear and unmistakable error.  In August 2004, the 
veteran asked how he could qualify for a 30 percent rating 
back to 1943.  As the Board does not find a VA response to 
the veteran's inquiry, the Board will now answer it. 

As the 120 period for filing an appeal of the Board's 
decision of July 2004 to the Court, which the veteran had 
notice of, has passed, and to the extent the veteran may seek 
revision of the Board's decision, he still at any time may 
file with the Board either a motion for reconsideration or a 
motion for revision based on clear and unmistakable error of 
the Board's decision. 




FINDING OF FACT

Left eye corneal scar with a cataract and refractive error is 
manifested by visual acuity in the left eye which is worse 
than 20/200 and the right eye is not a service-connected 
disability.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a left 
eye corneal scar with a cataract and refractive error have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.84a, Diagnostic Codes 6028, 6066, 
6070, 6074, 6077 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice must include notice 
of the type of evidence needed to substantiate a claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2005 and May 2006.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the disability 
had become worse and the effect that worsening had on the 
claimant's employment and daily life.  The veteran was 
notified that VA would obtain VA treatment records and other 
medical records and that he could authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the provision for the degree 
of disability assignable and for the effective date of the 
claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that VCAA notice, pertaining to degree of 
disability assignable and effective date, was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.   As the claim for increase is denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant and general notice 
of the criteria, which consists of a specific measurement or 
test results, at this stage of the appeal, when the veteran 
already has notice of the pertinent Diagnostic Code and 
rating criteria as provided in the statement of the case, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim.  
As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In March 2005, the veteran 
requested that a VA examination not be scheduled because he 
was unable to drive to the examination.  He requested a 
decision be made based on examinations conducted by his 
private doctor.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


During service, right eye visual acuity was 20/20 or 20/15. 

On VA examination in May 2002, the VA examiner expressed the 
opinion that the left corneal scar and left cataract were the 
result of an injury the veteran suffered in service. 

In a rating decision in August 2002, the RO granted service-
connection for a left eye corneal scar with a cataract and 
refractive error and assigned a 10 percent rating.  On appeal 
of the rating to the Board, the Board granted a 30 percent 
rating. 

In March 2005, the veteran requested that a VA examination 
not be scheduled because he was unable to drive to the 
examination.  He requested a decision be made based on 
examinations conducted by his private physician. 

The current claim of increase was received at the RO in April 
2005. 

In March 2005, a private physician reported that the visual 
acuity of the veteran's right eye was 20/30 and 20/200 in the 
left eye.  

In a letter, dated in January 2006, the same private 
physician reported that the veteran's vision in the right eye 
was 20/40 corrected and that the vision in the left eye was 
below 20/200.  The physician stated that he did not now 
recommend surgery for the cataract unless the cataract caused 
further complications. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under § 4.84a, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. Diagnostic Codes 6061 
to 6079.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Under Diagnostic Code 6066, the maximum schedular rating for 
an enucleated service-connected eye is 40 percent, absent 
evidence of blindness in the nonservice-connected eye. 

Under Diagnostic Code 6028, a preoperative traumatic cataract 
is rated based on impairment of vision. 

Analysis 

The veteran does not have an enucleated left eye and visual 
acuity in the service-connected left eye is worse than 
20/200. 

The record shows that visual acuity is 20/40 in the 
nonservice-connected right eye so that the provisions of 
38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383, pertaining to 
compensation for the combination of service connected and 
nonservice-connected disabilities, where blindness in each 
eye is shown, does not apply. 

Absent blindness in the nonservice-connected right eye, the 
nonservice-connected eye is considered to have visual acuity of 
20/40, which is noncompensable, for rating the service-
connected left eye.  The Board adopts by analogy the rationale 
of the General Counsel's opinion ins VAOPGCPREC 32-97 (1997) 
(referring to VA's interpretation that nonservice-connected 
visual impairment in one eye should not be considered in the 
evaluation of rating service-connected impairment of the other 
eye, absent blindness in the nonservice-connected eye, in 
holding that if a claimant has service-connected hearing loss 
in one ear and nonservice-connected hearing loss in the other 
ear, the hearing in the ear having nonservice-connected loss 
should be considered normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears.). 

Also, as the veteran has a preoperative traumatic cataract, 
the provisions of Diagnostic Code 6029, pertaining to a post-
operative cataract with aphakia, rated separately from 
impaired vision, does not apply. 

As the veteran has a healed left eye injury, the provisions 
of Diagnostic Code 6009, pertaining to an unhealed eye 
injury, which may be rated on criteria other than impaired 
vision, does not apply. 

The record does show that the veteran's correctable visual 
acuity in the left eye is deteriorating and is worse than 
20/200.  The criteria for rating a service-connected eye 
disability worse than 20/200 under Diagnostic Code 6070 are 
blindness in the service-connected eye and 20/40 in the 
nonservice-connected eye for a maximum rating of 30 percent.  
Under Diagnostic Code 6074, the maximum schedular rating for 
5/200 vision in the service-connected eye and 20/40 in the 
nonservice-connected eye is 30 percent.  Under Diagnostic Code 
6077, the maximum schedular rating for 10/200 vision in the 
service-connected eye and 20/40 in the nonservice-connected eye 
is 30 percent.  Also under Diagnostic Code 6077, the maximum 
schedular rating for either 15/200 or 20/200 vision in the 
service-connected eye and 20/40 in the nonservice-connected eye 
is 20 percent. 

Where as here, service connection is not in effect for the 
right eye and there is no blindness in the nonservice-connected 
right eye and visual acuity in the service-connected eye is 
worse than 20/200, the current 30 percent rating is the maximum 
rating that may be assigned under either Diagnostic Code 6070, 
6074, or 6077.  




For the above reasons, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b). 



ORDER

A rating higher than 30 percent for a left eye corneal scar 
with a cataract and refractive error is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


